POS EX Securities Act File No. 33-51061 Investment Company Act File No. 811-7123 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No [_] Post-Effective Amendment No. 86 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [86] [X] Advantage Funds, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective on September 30, 2009 pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: 1. Facing Sheet of the Registration Statement. 2. Part C to the Registration Statement (including signature page). 3. Exhibit (o) to Item 23 to the Registration Statement. This Post-Effective Amendment is being filed solely to file a revised Rule 18f-3 Plan as Exhibit (o) to Item 23 to this Registration Statement on Form N-1A. Parts A and B of Post-Effective Amendment No. 83 and Parts A and B of Post-Effective Amendment No. 84 to the Registration Statement on Form N-1A filed on December 29, 2008 and February 27, 2009, respectively, pursuant to Rule 485(b) under the Securities Act of 1933, as amended, are incorporated by reference herein. ADVANTAGE FUNDS, INC. PART C. OTHER INFORMATION Item 23. Exhibits (a)(1) Registrant's Articles of Incorporation and Articles of Amendment are incorporated by reference to Exhibit (1) of Pre-Effective Amendment No. 1 to the Registration Statement on Form N-1A, filed on December 22, 1993, and Exhibit (1)(b) of Post-Effective Amendment No. 5 to the Registration Statement on Form N-1A, filed on September 27, 1995 and Exhibit (a)(1) of Post-Effective Amendment No. 33 to the Registration Statement on Form N-1A, filed on April 2, 2001. (a)(2) Articles of Amendment are incorporated by reference to Exhibit (a)(2) of Post-Effective Amendment No. 71 to the Registration Statement on Form N-1A, filed on April 27, 2006 and Exhibit a(2) of Post-Effective Amendment No. 80 to the Registration Statement of Form N-1A, filed on May 27, 2008. (a)(3) Articles of Amendment are incorporated by reference to Exhibit (a)(3) of Post-Effective Amendment No. 84 to the Registration Statement on Form N-1A, filed on February 27, 2009. (a)(4) Articles Supplementary are incorporated by reference to Exhibit (a)(3) of Post-Effective Amendment No. 71 to the Registration Statement on Form N-1A, filed on April 27, 2006, Exhibit (a)(2) of Post-Effective Amendment No. 76 to the Registration Statement on Form N-1A, filed on December 13, 2007 and Exhibit (a)(3) of Post-Effective Amendment No. 80 to the Registration Statement of Form N-1A, filed on May 27, (b) Registrant's By-Laws, as amended and restated is incorporated by reference to Exhibit (b) of Post-Effective Amendment No. 71 to the Registration Statement on Form N-1A, filed on April 27, 2006. (d)(1) Management Agreement is incorporated by reference to Exhibit (d) of Post-Effective Amendment No. 76 to the Registration Statement on Form N-1A, filed on December 13, 2007. (d)(2) Sub-Investment Advisory Agreement between The Dreyfus Corporation and Franklin Portfolio Associates, LLC is incorporated by reference to Exhibit (f)(1) of Post-Effective Amendment No. 59 to the Registration Statement on Form N-1A, filed on December 23, 2003. (d)(3) Sub-Investment Advisory Agreement between The Dreyfus Corporation and The Boston Company Asset Management, LLC is incorporated by reference to Exhibit (f) (2) of Post-Effective Amendment No. 62 to the Registration Statement on Form N-1A, filed on June 25, 2003. (d)(4) Sub-Investment Advisory Agreement between The Dreyfus Corporation and Mellon Capital Management Corporation is incorporated by reference to Exhibit (d)(2) of Post-Effective Amendment No. 76 to the Registration Statement on Form N-1A, filed on December 13, 2007. (e)(i) Revised Distribution Agreement is incorporated by reference to Exhibit (e)(i) of Post-Effective Amendment No. 76 to the Registration Statement on Form N-1A, filed on December 13, 2007. (e)(ii) Forms of Service Agreements is incorporated by reference to Exhibit (e)(ii) of Post-Effective Amendment No. 71 to the Registration Statement on Form N-1A, filed on April 27, 2006. (e)(iii) Contracts between principal underwriter and dealer incorporated by reference to Exhibit (e)(iii) of Post- Effective Amendment No. 74 to the Registration Statement on Form N-1A, filed February 28, 2007. (g)(1) Amended Custody Agreement and Amendment to Custody Agreement is incorporated by reference to Exhibit 8(a) of Post-Effective Amendment No. 5 to the Registration Statement on Form N-1A, filed on September 27, 1995. (g)(2) Custody Agreement with The Bank of New York with respect to Dreyfus Premier International Value Fund is incorporated by reference to Exhibit (g)(2) of Post-Effective Amendment No. 78 to the Registration Statement on Form N-1A, filed on February 28, 2008. (h) Shareholder Services Plan is incorporated by reference to Exhibit (h) of Post-Effective Amendment No. 80 to the Registration Statement on Form N-1A, filed on May 27, 2008. (h)(2) Amended and Restated Transfer Agency Agreement is incorporated by reference to Exhibit (h)(2) of Post- Effective Amendment No. 78 to the Registration Statement on Form N-1A, filed on February 28, 2008. (i) Opinion and consent of Registrant's counsel is incorporated by reference to Exhibit (i) of Post-Effective Amendment No. 28 to the Registration Statement on Form N-1A, filed on February 25, 2000. (j) Consent of Independent Registered Accounting Firm is incorporated by reference to Exhibit (j) of Post- Effective Amendment No. 83 and Post-Effective Amendment No. 84 to the Registration Statement on Form N-1A, filed on December 29, 2008 and February 27, 2009, respectively. (n) Rule 12b-1 Plan is incorporated by reference to Exhibit (n) of Post-Effective Amendment No. 80 to the Registration Statement on Form N-1A, filed on May 27, 2008. (o) Rule 18f-3 Plan.* (p) Code of Ethics is incorporated by reference to Exhibit (p) of Post-Effective Amendment No. 78 to the Registration Statement on Form N-1A, filed on February 28, 2008. *Filed herewith. Other Exhibits (a)(1) Power of Attorney of certain officers of the Registrant is incorporated by reference to Other Exhibits (a) of Post-Effective Amendment No. 74 to the Registration Statement on Form N-1A, filed February 28, 2007. (a)(2) Power of Attorney of the Board Members is incorporated by reference to Other Exhibits (a)(2) of Post-Effective Amendment No. 83 to the Registration Statement on Form N-1A, filed December 29, 2008. (b) Certificate of Secretary is incorporated by reference to Other Exhibits (b) of Post Effective Amendment No 74 to the Registration Statement on Form N-1A, filed February 28, 2007. Item 24. Persons Controlled by or under Common Control with Registrant. Not Applicable. Item 25. Indemnification The Registrant s charter documents set forth the circumstances under which indemnification shall be provided to any past or present Board member or officer of the Registrant. The Registrant also has entered into a separate agreement with each of its Board members that describes the conditions and manner in which the Registrant indemnifies each of its Board members against all liabilities incurred by them (including attorney s fees and other litigation expenses, settlements, fines and penalties), or which may be threatened against them, as a result of being or having been a Board member of the Registrant. These indemnification provisions are subject to applicable state law and to the limitation under the Investment Company Act of 1940, as amended, that no board member or officer of a fund may be protected against liability for willful misfeasance, bad faith, gross negligence or reckless disregard for the duties of his or her office. Reference is hereby made to the following: Article VII of the Registrant s Articles of Incorporation and any amendments thereto, Article VIII of Registrant s Amended and Restated Bylaws, Section 2-418 of the Maryland General Corporation Law and Section 1.11 of the Distribution Agreement which is incorporated by reference to Exhibit (d) of Post- Effective Amendment No. 71 to the Registration Statement on Form N-1A, filed on April 27, 2006. Item 26(a). Business and Other Connections of Investment Adviser. The Dreyfus Corporation ("Dreyfus") and subsidiary companies comprise a financial service organization whose business consists primarily of providing investment management services as the investment adviser, manager and distributor for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts. MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, serves primarily as a registered broker dealer of shares of investment companies sponsored by Dreyfus and of other investment companies for which Dreyfus acts as investment adviser, sub-investment adviser or administrator. Item 26(b). Business and Other Connections of Sub-Investment Advisers. With respect to the Dreyfus Structured Midcap Fund and Global Alpha Fund, the Registrant is fulfilling the requirement of this Item 26(b) to provide a list of the officers and directors of Mellon Capital Management Corporation (MCM), the sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by MCM, or those of its officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by MCM (SEC File No. 801-9785). ITEM 26. Business and Other Connections of Investment Adviser (continued) Officers and Directors of Investment Adviser Name and Position With Dreyfus Other Businesses Position Held Dates Jonathan Baum MBSC Securities Corporation ++ Chief Executive Officer 3/08 - Present Chief Executive Officer Chairman of the Board 3/08 - Present and Chair of the Board Director 6/07 - 3/08 Executive Vice President 6/07 - 3/08 Dreyfus Service Corporation ++ Director 8/06 - 6/07 Executive Vice President 8/06 - 6/07 J. Charles Cardona MBSC Securities Corporation ++ Director 6/07 - Present President and Director Executive Vice President 6/07 - Present Universal Liquidity Funds plc+ Director 4/06 - Present Dreyfus Service Corporation ++ Executive Vice President 2/97  6/07 Director 8/00  6/07 Diane P. Durnin None Vice Chair and Director Phillip N. Maisano The Bank of New York Mellon ***** Senior Vice President 7/08  Present Director, Vice Chair and Chief Investment Officer BNY Mellon, National Association + Senior Vice President 7/08  Present Mellon Bank, N.A. + Senior Vice President 4/06  6/08 BNY Alcentra Group Holdings, Inc. ++ Director 10/07  Present BNY Mellon Investment Office GP LLC* Manager 4/07  Present Mellon Global Alternative Investments Limited Director 8/06 - Present London, England Pareto Investment Management Limited Director 4/08 - Present London, England The Boston Company Asset Management NY, Manager 10/07 - Present LLC * The Boston Company Asset Management, LLC * Manager 12/06 - Present Urdang Capital Management, Inc. Director 10/07 - Present 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Urdang Securities Management, Inc. Director 10/07 - Present 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 EACM Advisors LLC Chairman of Board 8/04 - Present 200 Connecticut Avenue Norwalk, CT 06854-1940 Founders Asset Management LLC**** Member, Board of 11/06 - Present Managers C-3 Name and Position With Dreyfus Other Businesses Position Held Dates Standish Mellon Asset Management Company, Board Member 12/06 - Present LLC Mellon Financial Center 201 Wa shington Street Boston, MA 02108-4408 Mellon Capital Management Corporation*** Director 12/06 - Present Mellon Equity Associates, LLP + Board Member 12/06  12/07 Newton Management Limited Board Member 12/06 - Present London, England Franklin Portfolio Associates, LLC * Board Member 12/06 - Present Mitchell E. Harris Standish Mellon Asset Management Company Chairman 2/05 - Present Director LLC Chief Executive Officer 8/04 - Present Mellon Financial Center Member, Board of 10/04 - Present 201 Washington Street Managers Boston, MA 0210 8-4408 Alcentra NY, LLC ++ Manager 1/08 - Present Alcentra US, Inc. ++ Director 1/08 - Present Alcentra, Inc. ++ Director 1/08  Present BNY Alcentra Group Holdings, Inc. ++ Director 10/07 - Present Pareto New York LLC ++ Manager 11/07 - Present Standish Ventures LLC President 12/05  Present Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 Manager 12/05 - Present Palomar Management Director 12/97 - Present London, England Palomar Management Holdings Limited Director 12/97 - Present London, England Pareto Investment Management Limited Director 9/04  Present London, England MAM (DE) Trust +++++ President 10/05  1/07 Member of Board of 10/05  1/07 Trustees MAM (MA) Holding Trust +++++ President 10/05  1/07 Member of Board of 10/05  1/07 Trustees C-4 Name and Position With Dreyfus Other Businesses Position Held Dates Ronald P. OHanley The Bank of New York Mellon Corporation ***** Vice Chairman 7/07 - Present Director Mellon Financial Corporation + Vice Chairman 6/01  6/07 Mellon Trust of New England, N.A. * Vice Chairman 4/05 - 6/08 The Bank of New York Mellon ***** Vice Chairman 7/08  Present BNY Mellon, National Association + Vice Chairman 7/08  Present BNY Alcentra Group Holdings, Inc. ++ Director 10/07  Present BNY Mellon Investment Office GP LLC + Manager 4/07 - Present EACM Advisors LLC Manager 6/04 - Present 200 Connecticut Avenue Norwalk, CT 06854-1940 Ivy Asset Management Corp. Director 12/07 - Present One Jericho Plaza Jericho, NY 11753 Neptune LLC +++++ Chairman 7/98 - Present President 7/98  Present Member, Management 6/98  Present Committee Pareto Investment Management Limited Director 9/04 - Present London, England The Boston Company Asset Management NY, Manager 10/07 - Present LLC * The Boston Company Asset Management, LLC * Manager 12/97 - Present The Boston Company Holding, LLC * Vice Chairman 2/07 - Present Walter Scott & Partners Limited Director 10/06 - Present Edinburgh, Scotland WestLB Mellon Asset Management Holdings Director 4/06 - Present Limited Dusseldorf, Germany Mellon Bank, N.A. + Vice Chairman 6/01  6/08 Standish Mellon Asset Management Company, Board Member 7/01  Present LLC M ellon Financial Center 201 Washington Street Boston, M A 02108-4408 Franklin Portfolio Holdings, LLC * Director 12/00 - Present Franklin Portfolio Associates, LLC * Director 4/97  Present Pareto Partners (NY) ++ Partner Representative 2/00  Present Buck Consultants, Inc. ++ Director 7/97  Present C-5 Name and Position With Dreyfus Other Businesses Position Held Dates Newton Management Limited Executive Committee 10/98 - Present London, England Member Director 10/98 - Present BNY Mellon Asset Management Japan Limited Director 6/06 - Present Tokyo, Japan TBCAM Holdings, LLC * Director 1/98  Present MAM (MA) Holding Trust +++++ Trustee 6/03  Present MAM (DE) Trust +++++ Trustee 6/03  Present Pareto Partners Partner Representative 5/97  Present The Bank of New York Mellon Centre 160 Queen Victoria Street London England Mellon Capital Management Corporation *** Director 2/97  Present Mellon Equity Associates, LLP + Executive Committee 1/98  12/07 Member Chairman 1/98  12/07 Mellon Global Investing Corp. * Director 5/97  Present Chairman 5/97 - Present Chief Executive Officer 5/97  Present Cyrus Taraporevala Urdang Capital Management, Inc. Director 10/07 - Present Director 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Urdang Securities Management, Inc. Director 10/07 - Present 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 The Boston Company Asset Management NY, Manager 08/06  Present LLC * The Boston Company Asset Management LLC * Manager 01/08  Present BNY Mellon, National Association + Senior Vice President 07/06 - Present The Bank of New York Mellon ***** Senior Vice President 07/06 - Present Scott E. Wennerholm Mellon Capital Management Corporation *** Director 10/05 - Present Director Newton Management Limited Director 1/06  Present London, England Gannett Welsh & Kotler LLC Manager 11/07 - Present 222 Berkley Street Administrator 11/07 - Present Boston, MA 02116 BNY Alcentra Group Holdings, Inc. ++ Director 10/07 - Present Ivy Asset Management Corp. Director 12/07 - Present One Jericho Plaza Jericho, NY 11753 C-6 Name and Position With Dreyfus Other Businesses Position Held Dates Urdang Capital Management, Inc. Director 10/07 - Present 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Urdang Securities Management, Inc. Director 10/07 - Present 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 EACM Advisors LLC Manager 6/04 - Present 200 Connecticut Avenue Norwalk, CT 06854-1940 Franklin Portfolio Associates LLC * Manager 1/06 - Present The Boston Company Asset Management NY, Manager 10/07 - Present LLC* The Boston Company Asset Management LLC* Manager 10/05 - Present Pareto Investment Management Limited Director 3/06  Present London, England Mellon Equity Associates, LLP + Executive Committee 10/05  12/07 Member Standish Mellon Asset Management Company, Member, Board of 10/05 - Present LLC Managers Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 The Boston Company Holding, LLC * Member, Board of 4/06  Present Managers The Bank of New York Mellon ***** Senior Vice President 7/08 - Present BNY Mellon, National Association + Senior Vice President 7/08 - Present Mellon Bank, N.A. + Senior Vice President 10/05  6/08 Mellon Trust of New England, N. A. * Director 4/06  6/08 Senior Vice President 10/05  6/08 MAM (DE) Trust +++++ Member of Board of 1/07 - Present Trustees MAM (MA) Holding Trust +++++ Member of Board of 1/07 - Present Trustees C-7 Name and Position With Dreyfus Other Businesses Position Held Dates J. David Officer MBSC Securities Corporation ++ President 6/07  Present Chief Operating Officer, Director 6/07  Present Vice Chair and Director Dreyfus Service Corporation ++ President 3/00  6/07 Director 3/99  6/07 MBSC, LLC ++ Manager, Board of 4/02  6/07 Managers President 4/02  6/07 Dreyfus Transfer, Inc. ++ Chairman and Director 2/02 - Present Dreyfus Service Organization, Inc. ++ Director 3/99  3/07 Seven Six Seven Agency, Inc. ++ Director 10/98 - 4/07 Mellon Residential Funding Corp. + Director 4/97 - Present The Bank of New York Mellon ***** Executive Vice President 7/08  Present BNY Mellon, National Association + Executive Vice President 7/08 - Present Mellon Bank, N.A. + Executive Vice President 2/94  6/08 Laurel Capital Advisors + Chairman 1/05 - Present Chief Executive Officer 1/05 - Present Mellon United National Bank Director 3/98 - Present 1 st Ave., Suite 400 Miami, Florida Dwight Jacobsen Pioneer Investments Senior Vice President 4/06  12/07 Executive Vice President 60 State Street and Director Boston, Massachusetts Patrice M. Kozlowski None Senior Vice President  Corporate Communications Gary Pierce The Bank of New York Mellon ***** Vice President 7/08 - Present Controller BNY Mellon, National Association + Vice President 7/08 - Present The Dreyfus Trust Company +++ Chief Financial Officer 7/05  6/08 Treasurer 7/05  6/08 Laurel Capital Advisors, LLP + Chief Financial Officer 5/07  Present MBSC, LLC ++ Chief Financial Officer 7/05  6/07 Manager, Board of 7/05  6/07 Managers MBSC Securities Corporation ++ Director 6/07  Present Chief Financial Officer 6/07  Present Dreyfus Service Corporation ++ Director 7/05  6/07 Chief Financial Officer 7/05  6/07 C-8 Name and Position With Dreyfus Other Businesses Position Held Dates Founders Asset Management, LLC**** Assistant Treasurer 7/06  Present Dreyfus Consumer Credit Treasurer 7/05  Present Corporation ++ Dreyfus Transfer, Inc. ++ Chief Financial Officer 7/05  Present Dreyfus Service Treasurer 7/05  Present Organization, Inc. ++ Seven Six Seven Agency, Inc. ++ Treasurer 4/99  Present Joseph W. Connolly The Dreyfus Family of Funds ++ Chief Compliance 10/04  Present Chief Compliance Officer Officer Laurel Capital Advisors, LLP + Chief Compliance 4/05  Present Officer The Mellon Funds Trust ++ Chief Compliance 10/04  Present Officer MBSC, LLC ++ Chief Compliance 10/04  6/07 Officer MBSC Securities Corporation ++ Chief Compliance 6/07  Present Officer Dreyfus Service Corporation ++ Chief Compliance 10/04  6/07 Officer Gary E. Abbs The Bank of New York Mellon + First Vice President and 12/96  Present Vice President  Tax Manager of Tax Compliance Dreyfus Service Organization ++ Vice President  Tax 01/09  Present Dreyfus Consumer Credit Corporation ++ Chairman 01/09  Present President 01/09  Present MBSC Securities Corporation ++ Vice President  Tax 01/09  Present Jill Gill Mellon Financial Corporation + Vice President 10/01  6/07 Vice President  Human Resources MBSC Securities Corporation ++ Vice President 6/07  Present The Bank of New York Mellon ***** Vice President 7/08  Present BNY Mellon, National Association + Vice President 7/08 - Present Mellon Bank N.A. + Vice President 10/06  6/08 Dreyfus Service Corporation ++ Vice President 10/06  6/07 Joanne S. Huber The Bank of New York Mellon + State & Local 07/1/07  Vice President  Tax Compliance Manager Present Dreyfus Service Organization ++ Vice President  Tax 01/09  Present Dreyfus Consumer Credit Corporation ++ Vice President  Tax 01/09  Present MBSC Securities Corporation ++ Vice President  Tax 01/09  Present Anthony Mayo None Vice President  Information Systems C-9 Name and Position With Dreyfus Other Businesses Position Held Dates John E. Lane A P Colorado, Inc. + Vice President  Real 8/07  Present Vice President Estate and Leases A P East, Inc. + Vice President Real 8/07  Present Estate and Leases A P Management, Inc. + Vice President Real 8/07  Present Estate and Leases A P Properties, Inc. + Vice President  Real 8/07  Present Estate and Leases A P Rural Land, Inc. + Vice President Real 8/07  9/07 Estate and Leases Allomon Corporation + Vice President Real 8/07  Present Estate and Leases AP Residential Realty, Inc. + Vice President Real 8/07  Present Estate and Leases AP Wheels, Inc. + Vice President Real 8/07  Present Estate and Leases BNY Mellon, National Association + Vice President  Real 7/08  Present Estate and Leases Citmelex Corporation + Vice President Real 8/07  Present Estate and Leases Eagle Investment Systems LLC Vice President Real 8/07  Present 65 LaSalle Road Estate and Leases West Hartford, CT 06107 East Properties Inc. + Vice President Real 8/07  Present Estate and Leases FSFC, Inc. + Vice President Real 8/07  Present Estate and Leases Holiday Properties, Inc. + Vice President Real 8/07  Present Estate and Leases MBC Investments Corporation + Vice President Real 8/07  Present Estate and Leases MBSC Securities Corporation ++ Vice President Real 8/07  Present Estate and Leases MELDEL Leasing Corporation Number 2, Inc. + Vice President Real 7/07  Present Estate and Leases Mellon Bank Community Development Vice President Real 11/07  Present Corporation + Estate and Leases Mellon Capital Management Corporation + Vice President Real 8/07  Present Estate and Leases Mellon Financial Services Corporation #1 + Vice President Real 8/07  Present Estate and Leases Mellon Financial Services Corporation #4 + Vice President  Real 7/07  Present Estate and Leases Mellon Funding Corporation + Vice President Real 12/07  Present Estate and Leases Mellon Holdings, LLC + Vice President Real 12/07  Present Estate and Leases Mellon International Leasing Company + Vice President Real 7/07  Present Estate and Leases Mellon Leasing Corporation + Vice President Real 7/07  Present Estate and Leases Mellon Private Trust Company, National Vice President Real 8/07  1/08 Association + Estate and Leases Mellon Securities Trust Company + Vice President Real 8/07  7/08 Estate and Leases Mellon Trust Company of Illinois + Vice President Real 8/07  07/08 Estate and Leases Mellon Trust Company of New England, N.A. + Vice President Real 8/07  6/08 Estate and Leases C-10 Name and Position With Dreyfus Other Businesses Position Held Dates Mellon Trust Company of New York LLC ++ Vice President Real 8/07  6/08 Estate and Leases Mellon Ventures, Inc. + Vice President Real 8/07  Present Estate and Leases Melnamor Corporation + Vice President Real 8/07  Present Estate and Leases MFS Leasing Corp. + Vice President Real 7/07  Present Estate and Leases MMIP, LLC + Vice President Real 8/07  Present Estate and Leases Pareto New York LLC ++ Vice President Real 10/07  Present Estate and Leases Pontus, Inc. + Vice President Real 7/07  Present Estate and Leases Promenade, Inc. + Vice President Real 8/07  Present Estate and Leases RECR, Inc. + Vice President Real 8/07  Present Estate and Leases SKAP #7 + Vice President Real 8/07  11/07 Estate and Leases Technology Services Group, Inc.***** Senior Vice President 6/06  Present Tennesee Processing Center LLC***** Managing Director 5/08  Present Senior Vice President 4/04  5/08 Texas AP, Inc. + Vice President Real 8/07 - Present Estate and Leases The Bank of New York Mellon***** Vice President  Real 7/08  Present Estate and Leases The Bank of New York Mellon Corporation***** Executive Vice President 8/07 - Present Trilem, Inc. + Vice President Real 8/07 - Present Estate and Leases Jeanne M. Login A P Colorado, Inc. + Vice President Real 8/07  Present Vice President Estate and Leases A P East, Inc. + Vice President Real 8/07  Present Estate and Leases A P Management, Inc. + Vice President Real 8/07  Present Estate and Leases A P Properties, Inc. + Vice President  Real 8/07  Present Estate and Leases A P Rural Land, Inc. + Vice President Real 8/07  9/07 Estate and Leases Allomon Corporation + Vice President Real 8/07  Present Estate and Leases AP Residential Realty, Inc. + Vice President Real 8/07  Present Estate and Leases AP Wheels, Inc. + Vice President Real 8/07  Present Estate and Leases APT Holdings Corporation + Vice President Real 8/07  Present Estate and Leases BNY Investment Management Services LLC ++++ Vice President Real 1/01  Present Estate and Leases BNY Mellon, National Association + Vice President  Real 7/08  Present Estate and Leases Citmelex Corporation + Vice President Real 8/07  Present Estate and Leases Eagle Investment Systems LLC + Vice President Real 8/07  Present Estate and Leases East Properties Inc. + Vice President Real 8/07  Present Estate and Leases C-11 Name and Position With Dreyfus Other Businesses Position Held Dates FSFC, Inc. + Vice President Real 8/07  Present Estate and Leases Holiday Properties, Inc. + Vice President Real 8/07  Present Estate and Leases MBC Investments Corporation + Vice President Real 8/07  Present Estate and Leases MBSC Securities Corporation ++ Vice President Real 8/07 - Present Estate and Leases MELDEL Leasing Corporation Number 2, Inc. + Vice President Real 7/07  Present Estate and Leases Mellon Bank Community Development Vice President  Real 11/07 - Present Corporation + Estate and Leases Mellon Capital Management Corporation + Vice President Real 8/07  Present Estate and Leases Mellon Financial Services Corporation #1 + Vice President Real 8/07  Present Estate and Leases Mellon Financial Services Corporation #4 + Vice President  Real 7/07  Present Estate and Leases Mellon Funding Corporation + Vice President  Real 12/07 - Present Estate and Leases Mellon Holdings LLC + Vice President  Real 12/07 - Present Estate and Leases Mellon International Leasing Company + Vice President Real 7/07  Present Estate and Leases Mellon Leasing Corporation + Vice President Real 7/07  Present Estate and Leases Mellon Private Trust Company, National Vice President  Real 8/07  1/08 Association + Estate and Leases Mellon Securities Trust Company + Vice President  Real 8/07  7/08 Estate and Leases Mellon Trust of New England, N.A. * Vice President  Real 8/07  6/08 Estate and Leases Mellon Trust Company of Illinois + Vice President Real 8/07  7/08 Estate and Leases MFS Leasing Corp. + Vice President Real 7/07  Present Estate and Leases MMIP, LLC + Vice President Real 8/07  Present Estate and Leases Pontus, Inc. + Vice President Real 7/07  Present Estate and Leases Promenade, Inc. + Vice President  Real 8/07 - Present Estate and Leases RECR, Inc. + Vice President  Real 8/07 - Present Estate and Leases SKAP #7 + Vice President  Real 8/07  11/07 Estate and Leases Tennesee Processing Center LLC***** Managing Director 5/08 - Present Senior Vice President 4/04  5/08 Texas AP, Inc. + Vice President  Real 8/07 - Present Estate and Leases The Bank of New York Mellon***** Vice President  Real 7/08  Present Estate and Leases Trilem, Inc. + Vice President  Real 8/07 - Present Estate and Leases C-12 Name and Position With Dreyfus Other Businesses Position Held Dat es James Bitetto MBSC Securities Corporation ++ Assistant Secretary 6/07 - Present Secretary Dreyfus Service Corporation ++ Assistant Secretary 8/98  6/07 Dreyfus Service Organization, Inc. ++ Secretary 8/05 - Present The Dreyfus Consumer Credit Corporation ++ Vice President 2/02 - Present Director 2/02  7/06 Founders Asset Management LLC**** Assistant Secretary 3/01 - Present * The address of the business so indicated is One Boston Place, Boston, Massachusetts, 02108. ** The address of the business so indicated is One Bush Street, Suite 450, San Francisco, California 94104. *** The address of the business so indicated is 595 Market Street, Suite 3000, San Francisco, California 94105. **** The address of the business so indicated is 210 University Blvd., Suite 800, Denver, Colorado 80206. ***** The address of the business so indicated is One Wall Street, New York, New York 10286. + The address of the business so indicated is One Mellon Bank Center, Pittsburgh, Pennsylvania 15258. ++ The address of the business so indicated is 200 Park Avenue, New York, New York 10166. +++ The address of the business so indicated is 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144. ++++ The address of the business so indicated is White Clay Center, Route 273, Newark, Delaware 19711. +++++ The address of the business so indicated is 4005 Kennett Pike, Greenville, DE 19804. C-13 Item 27. Principal Underwriters (a) Other investment companies for which Registrant's principal underwriter (exclusive distributor) acts as principal underwriter or exclusive distributor: 1. Advantage Funds, Inc. 2. BNY Mellon Funds Trust 3. CitizensSelect Funds 4. Dreyfus Appreciation Fund, Inc. 5. Dreyfus BASIC Money Market Fund, Inc. 6. Dreyfus BASIC U.S. Government Money Market Fund 7. Dreyfus BASIC U.S. Mortgage Securities Fund 8. Dreyfus Bond Funds, Inc. 9. Dreyfus Cash Management 10. Dreyfus Cash Management Plus, Inc. 11. Dreyfus Connecticut Municipal Money Market Fund, Inc. 12. Dreyfus Funds, Inc. 13. The Dreyfus Fund Incorporated 14. Dreyfus Government Cash Management Funds 15. Dreyfus Growth and Income Fund, Inc. 16. Dreyfus Index Funds, Inc. 17. Dreyfus Institutional Cash Advantage Funds 18. Dreyfus Institutional Money Market Fund 19. Dreyfus Institutional Preferred Money Market Funds 20. Dreyfus Institutional Reserves Funds 21. Dreyfus Intermediate Municipal Bond Fund, Inc. 22. Dreyfus International Funds, Inc. 23. Dreyfus Investment Funds 24. Dreyfus Investment Grade Funds, Inc. 25. Dreyfus Investment Portfolios 26. The Dreyfus/Laurel Funds, Inc. 27. The Dreyfus/Laurel Funds Trust 28. The Dreyfus/Laurel Tax-Free Municipal Funds 29. Dreyfus LifeTime Portfolios, Inc. 30. Dreyfus Liquid Assets, Inc. 31. Dreyfus Manager Funds I 32. Dreyfus Manager Funds II 33. Dreyfus Massachusetts Municipal Money Market Fund 34. Dreyfus Midcap Index Fund, Inc. 35. Dreyfus Money Market Instruments, Inc. 36. Dreyfus Municipal Bond Opportunity Fund 37. Dreyfus Municipal Cash Management Plus 38. Dreyfus Municipal Funds, Inc. 39. Dreyfus Municipal Money Market Fund, Inc. 40. Dreyfus New Jersey Municipal Bond Fund, Inc. 41. Dreyfus New Jersey Municipal Money Market Fund, Inc. 42. Dreyfus New York AMT-Free Municipal Bond Fund 43. Dreyfus New York AMT-Free Municipal Money Market Fund 44. Dreyfus New York Municipal Cash Management 45. Dreyfus New York Tax Exempt Bond Fund, Inc. 46. Dreyfus Opportunity Funds C-14 47. Dreyfus Pennsylvania Municipal Money Market Fund 48. Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. 49. Dreyfus Premier Equity Funds, Inc. 50. Dreyfus Premier GNMA Fund, Inc. 51. Dreyfus Premier Investment Funds, Inc. 52. Dreyfus Premier Short-Intermediate Municipal Bond Fund 53. Dreyfus Premier Worldwide Growth Fund, Inc. 54. Dreyfus Research Growth Fund, Inc. 55. Dreyfus State Municipal Bond Funds 56. Dreyfus Stock Funds 57. Dreyfus Short-Intermediate Government Fund 58. The Dreyfus Socially Responsible Growth Fund, Inc. 59. Dreyfus Stock Index Fund, Inc. 60. Dreyfus Tax Exempt Cash Management Funds 61. The Dreyfus Third Century Fund, Inc. 62. Dreyfus Treasury & Agency Cash Management 63. Dreyfus Treasury Prime Cash Management 64. Dreyfus U.S. Treasury Intermediate Term Fund 65. Dreyfus U.S. Treasury Long Term Fund 66. Dreyfus 100% U.S. Treasury Money Market Fund 67. Dreyfus Variable Investment Fund 68. Dreyfus Worldwide Dollar Money Market Fund, Inc. 69. General California Municipal Money Market Fund 70. General Government Securities Money Market Funds, Inc. 71. General Money Market Fund, Inc. 72. General Municipal Money Market Funds, Inc. 73. General New York Municipal Bond Fund, Inc. 74. General New York Municipal Money Market Fund 75. Strategic Funds, Inc. C-15 (b) Name and principal Positions and Offices Business address Positions and offices with the Distributor with Registrant Jon R. Baum* Chief Executive Officer and Chairman of the Board None J. David Officer* President and Director President Ken Bradle** Executive Vice President and Director None Robert G. Capone***** Executive Vice President and Director None J. Charles Cardona* Executive Vice President and Director None Sue Ann Cormack** Executive Vice President None Dwight D. Jacobsen* Executive Vice President and Director None Mark A. Keleher***** Executive Vice President None William H. Maresca* Executive Vice President and Director None Timothy M. McCormick* Executive Vice President None David K. Mossman**** Executive Vice President None James Neiland* Executive Vice President None Sean ONeil***** Executive Vice President None Irene Papadoulis** Executive Vice President None Matthew Perrone** Executive Vice President None Noreen Ross* Executive Vice President None Bradley J. Skapyak* Executive Vice President None Gary Pierce* Chief Financial Officer and Director None Tracy Hopkins* Senior Vice President None Marc S. Isaacson** Senior Vice President None Denise B. Kneeland***** Senior Vice President None Mary T. Lomasney***** Senior Vice President None Barbara A. McCann***** Senior Vice President None Christine Carr Smith***** Senior Vice President None Ronald Jamison* Chief Legal Officer and Secretary None Joseph W. Connolly* Chief Compliance Officer (Investment Advisory Business) Chief Compliance Officer Stephen Storen* Chief Compliance Officer None Maria Georgopoulos* Vice President  Facilities Management None William Germenis* Vice President  Compliance and Anti-Money Laundering Anti-Money Laundering Officer Compliance Officer Karin L. Waldmann* Privacy Officer None Timothy I. Barrett** Vice President None Gina DiChiara* Vice President None Jill Gill* Vice President None John E. Lane***** Vice President  Real Estate and Leases None Jeanne M. Login***** Vice President  Real Estate and Leases None Edward A. Markward* Vice President  Compliance None Paul Molloy* Vice President None Anthony Nunez* Vice President  Finance None William Schalda* Vice President None John Shea* Vice President  Finance None Christopher A. Stallone** Vice President None Susan Verbil* Vice President  Finance None William Verity* Vice President  Finance None James Windels* Vice President Treasurer C-16 (b) Name and principal Positions and Offices Business address Positions and offices with the Distributor with Registrant James Bitetto* Assistant Secretary Vice President and Assistant Secretary James D. Muir* Assistant Secretary None Ken Christoffersen*** Assistant Secretary None * Principal business address is 200 Park Avenue, New York, NY 10166. ** Principal business address is 144 Glenn Curtiss Blvd., Uniondale, NY 11556-0144. *** Principal business address is 210 University Blvd., Suite 800, Denver, CO 80206. **** Principal business address is One Mellon Bank Center, Pittsburgh, PA 15258. ***** Principal business address is One Boston Place, Boston, MA 02108. ***** Principal business address is 595 Market Street, San Francisco, CA 94105. ***** Principal business address is 101 Barclay Street, New York 10286. C-17 Item 28. Location of Accounts and Records 1. The Bank of New York Mellon One Wall Street New York, New York 10286 2. DST Systems, Inc. 1055 Broadway Kansas City, MO 64105 3. The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Item 29. Management Services Not Applicable Item 30. Undertakings None C-18 SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940 has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York on the 1st day of October 2009. ADVANTAGE FUNDS, INC. /s/ J. David Officer* J. David Officer, PRESIDENT Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ J. David Officer* President 10/1/09 J. David Officer (Principal Executive Officer) /s/ Jim Windels* Treasurer (Principal Financial 10/1/09 Jim Windels and Accounting Officer) /s/ Joseph S. DiMartino* Chairman of the Board of Directors 10/1/09 Joseph S. DiMartino /s/ Peggy C. Davis * Director 10/1/09 Peggy C. Davis /s/ David P. Feldman* Director 10/1/09 David P. Feldman /s/ James F. Henry* Director 10/1/09 James F. Henry /s/ Ehud Houminer* Director 10/1/09 Ehud Houminer /s/ Gloria Messinger* Director 10/1/09 Gloria Messinger /s/ Martin Peretz* Director 10/1/09 Martin Peretz *BY: /s/ Michael A. Rosenberg Michael A. Rosenberg Attorney-in-Fact EXHIBIT INDEX Exhibits (o) Rule 18f-3 Plan.
